Citation Nr: 0633369	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In August 2004, the RO denied the claim of entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus.  

In March 2006, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

Bilateral hearing loss and tinnitus are due to noise exposure 
in service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2006).  

2.  Tinnitus was due to noise exposure in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

The Board initially notes that in June 2004, prior to the 
RO's initial unfavorable decision dated in August 2004, the 
veteran was provided with correspondence that properly 
notified him of the information required under 38 U.S.C. 
§ 5103 and 38 C.F.R. § 3.159(b).  In view of the foregoing, 
the Board finds that there is no defect with respect to the 
timing of the June 2004 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, in 
the event that service-connection is granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board concludes that the discussions contained in the 
June 2004 correspondence complied with VA's duty to notify.  
For example, the veteran was specifically informed of the 
evidence necessary to substantiate the claims; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received in connection with the claims; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had n his 
possession that were relevant to his claims.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO assisted the veteran in obtaining non-VA 
medical reports and the RO scheduled the veteran for VA 
examination and for a Travel Board hearing; the non-VA 
medical reports, VA examination report, and hearing 
transcript have been associated with the claims file .  Note 
that the veteran has not identified any additional evidence 
pertinent to the claims and there are no additional available 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The essentially veteran claims that he was exposed to noise 
at hazardous levels during his period of service.  
Specifically, he maintains that he was often in close 
proximity to artillery fire.  It is his contention that he is 
now diagnosed as having bilateral hearing loss and tinnitus 
as a result of the claimed in-service noise exposure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b) (2006).  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including organic diseases of the 
nervous system (i.e. sensorineural hearing loss), which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  

Entitlement to Service Connection for Bilateral Hearing Loss

The veteran maintains that he is currently diagnosed as 
having bilateral hearing loss which is related to his period 
of service.  The veteran maintains that he was transferred to 
Fort Dixon, Massachusetts and it was at that time that he 
recalls experiencing hearing loss.  He emphasized that he had 
difficulty hearing high pitched sounds.  At the point in time 
that the hearing loss progressed to a level that impaired 
him, he considered seeking VA treatment.  (See the veteran's 
personal statement, dated in June 2004.)

During the veteran's hearing, he testified that he did not 
recall undergoing any audiologic testing at a medical 
military facility during his period of service.  He testified 
that he did not a notice a difference in his hearing 
abilities at the time he was discharged; as compared to his 
hearing abilities at the time he entered service.  (See the 
copy of the March 2006 hearing transcript of the Travel Board 
hearing.)

The service medical records show that the veteran did not 
have a hearing loss disability during his period of service.  
The service pre-induction report of medical examination does 
not include audiometric findings.  The result of the 
whispered voice hearing test for the right ear is 15 out of 
15, and the left ear is 15 out of 15.  The October 1963 
service separation examination reveals evidence of normal 
hearing.  The veteran did not complain of hearing loss.  

The veteran's Department of Defense (DD) Form 214 shows that 
the veteran was a Medical Specialist during his period of 
service.  

The post-service records include a medical report from E. G. 
Brown, M.D. at Charleston ENT Associates, LLC, dated in April 
2004 and April 2005; VA audio examination, dated in August 
2005; and a copy of the March 2006 transcript of the Travel 
Board hearing.  There are also several personal lay 
statements which were submitted in support of the claim, from 
his co-worker, friend's wife, and schoolmate.  

The aforementioned medical records reveal that the veteran is 
diagnosed as having bilateral hearing loss.  A review of the 
April 2004 medical report from E. G. Brown, M.D., at 
Charleston ENT Associates, LLC, indicates that the veteran 
presented for evaluation of hearing loss and related that he 
has experienced progressive hearing loss over the years.  He 
related that he was exposed to artillery and weapons gunfire; 
he denied a history of ear infections or prior ear surgery.  

The report states that audiometric testing was performed and 
the results included sloping high frequency sensorineural 
hearing loss of moderate to severe proportions.  The speech 
discrimination score was 92 percent in the right ear and 88 
percent in the left ear.  The report shows that the veteran 
is diagnosed as having high frequency hearing loss and the 
examiner opined that the hearing loss is as likely as not a 
result of exposure to acoustic trauma during the veteran's 
period of service.  

The April 2005 medical statement from E. G. Brown, M.D. at 
Charleston ENT Associates, LLC, reports that the veteran 
suffers from high frequency hearing loss.  He essentially 
related to the examiner that he has a history of noise 
exposure while he was assigned to the Sixth Howitzer 
Battalion 37th Artillery during his period of service.  The 
medical statement reports that the veteran asserted that his 
medical records are incomplete.  He also related that the 
hearing loss has progressively worsened over the years.  

The examiner, E. G. Brown, M.D. states that it is his opinion 
that the veteran's current hearing loss is as likely as not a 
direct result of exposure to acoustic trauma during his 
period of service.  He also explains that the type of hearing 
loss that the veteran suffers from would not necessarily 
manifest immediately after exposure to acoustic trauma.  

The August 2005 VA examination report states that the claims 
file was available and reviewed.  The veteran related that as 
a medic assigned to an artillery unit during his period of 
service he was exposed to noise during training exercises.  
He denied post-service occupational service.  He related that 
the recreational noise exposure that he experiences includes 
the use lawn and gardening tools and he has been around loud 
music in clubs and loud concerts.  

On the authorized audiologic evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
70
80
LEFT
10
10
65
75
85

The pure tone average for the right ear is 53.75 and the pure 
tone average for the left ear is 58.75.  The speech 
audiometric revealed speech recognition ability of 88 percent 
in the right ear and of 80 percent in the left ear.  The 
summary of hearing loss revealed severe sensorineural high 
frequency hearing loss in the right ear and the left ear.  

The examiner stated that it is at least as likely as not 
(50/50 probability) that the veteran's current bilateral 
hearing loss was not caused by or a result of acoustic trauma 
during his period of service.  The examiner further stated 
that there is no evidence that the veteran complained of 
hearing loss within one year of service.  The examiner 
refutes the prior medical opinions by pointing out that E. G. 
Brown M.D. did not have the opportunity to review the 
veteran's service medical records.  

The examination report includes an excerpt of medical text in 
support of the opinion.  The first referenced medical text 
states that while a history of noise exposure has a 
significant effect on the threshold levels, the history of 
noise exposure does not have a significant effect on the rate 
of threshold change at any of the frequencies investigated; 
therefore, there is no support for the hypothesis of 
continued noise exposure injury to the ear long after the 
noise exposure has terminated.  

The second referenced text provides that VA is unaware of 
compelling studies or consistent evidence of a veteran 
experiencing normal hearing at discharge, and then 20 to 30 
years later, experience hearing loss which is considered 
casually related to his period of service.  

The veteran currently has bilateral hearing loss.  The Board 
finds that the veteran's assertion of being exposed to 
artillery fire in service to be credible.  His DD 214 shows 
that he received a sharpshooter badge and that he was a 
medical specialist.  The veteran reported that he was 
attached to an artillery unit.  The question now becomes 
whether there is competent medical evidence which links any 
noise exposure in service to his current hearing loss.  The 
Board finds that the medical evidence for and against linking 
the veteran's current hearing loss to service is in 
equipoise.  In this regard, the evidence shows that the 
veteran has submitted competent private medical opinions 
which tend to relate the veteran's hearing loss to noise 
exposure in service.  In April 2004, Dr. Brown stated that it 
was as likely as not that the veteran's current hearing loss 
was related to service.  In April 2005, he again asserted 
that it was as likely as not that the veteran's current 
hearing loss was related to service.  He noted the veteran's 
exposure to artillery file.  He stated that the type of 
hearing loss that the veteran suffered from would not 
necessarily manifest immediately after exposure to acoustic 
trauma.  He reported that it could and it often took years 
before significant hearing loss.  

In August 2005, the VA examiner stated that it is at least as 
likely as not (50/50 probability) that the veteran's current 
bilateral hearing loss and tinnitus were not caused by or a 
result of acoustic trauma during military service.  This 
statement appears to indicate that the veteran's hearing loss 
is not related to service.  The opinion, however, leaves open 
the possibility that there is also a 50-50 probability that 
the veteran's hearing loss is related to noise exposure in 
service.  Although the physician reports that the examiner 
did not review the service medical records, there is nothing 
in the history as reported by the veteran that is in conflict 
with the veteran's service medical records.  Therefore, this 
cannot be the basis for limiting the probative value of this 
opinion.  Additionally, the medical text cited by the 
physician does not clearly rule out that the veteran's 
hearing loss could not have been caused by exposure to 
artillery fire in service.  One of the text cited related the 
following: "From a medical perspective, hearing loss caused 
by noise exposure and hearing loss caused by aging or other 
progressive inner ear disease are difficult to distinguish."

In light of the foregoing, the Board finds that the evidence 
is in equipoise.  The Board will therefore apply the benefit-
of-the-doubt doctrine in finding that the evidence supports 
the grant of service connection for hearing loss.


Entitlement to Service Connection for Tinnitus

The veteran maintains that he is currently diagnosed as 
having tinnitus which is related to his period of service.  
He maintains that he was exposed to artillery fire during his 
period of service and he was not provided not provided ear 
protection.  As a result, he developed ringing in his ears.  
He sought treatment for the ringing in his ears and he 
recalled that he was told that what he experienced was normal 
and that the ringing would subside in a day or two.  (See the 
veteran's personal statement, dated in June 2004 and the copy 
of the March 2006 hearing transcript of the Travel Board 
hearing.).  

The service medical records do not include evidence of 
tinnitus.  The October 1963 service separation examination 
report reveals no evidence of infection of the ears; the 
clinical evaluation of the veteran's ears and ear drums was 
normal.  The veteran did not complain of hearing loss.  

The post-service medical record includes a medical report 
from E. G. Brown, M.D. at Charleston ENT Associates, LLC, 
dated in April 2004 and April 2005; as well as a VA audio 
examination, dated in August 2005.  

The April 2004 medical report from E. G. Brown, M.D., at 
Charleston ENT Associates, LLC, shows that the veteran is 
diagnosed as having tinnitus secondary to hearing loss.  The 
April 2005 medical report from E. G. Brown, M.D., at 
Charleston ENT Associates, LLC, also reveals that the veteran 
is diagnosed as having tinnitus secondary to hearing loss.  

The August 2005 VA examination report shows that the veteran 
related a history of in-service noise exposure.  The report 
also shows that the veteran is diagnosed as having tinnitus, 
which is recurrent.  The examiner stated that it is at least 
as likely as not (50/50 probability) that the veteran's 
current tinnitus was not caused by or a result of acoustic 
trauma during his period of service.  The examiner further 
stated that there is no evidence that the veteran complained 
of tinnitus during service or within one year of service.  
The examiner also points out that E. G. Brown M.D. did not 
have the opportunity to review the veteran's service medical 
records.  

The Board found above that the veteran's hearing loss is due 
to service.  There is competent medical evidence relating the 
veteran's tinnitus to his hearing loss.  The August 2005 
medical opinion leaves open the possibility that there is 
also a 50-50 probability that the veteran's tinnitus is 
related to hearing loss due to noise exposure in service.  
Therefore, the Board, in applying the benefit-of-the-doubt 
doctrine finds that the evidence supports the claim of 
service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


